
	
		I
		112th CONGRESS
		2d Session
		H. R. 3848
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. DesJarlais
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the use of Federal money for print, radio,
		  television or any other media advertisement, campaign, or form of publicity
		  against the use of a food or beverage that is lawfully marketed under the
		  Federal Food, Drug, and Cosmetic Act.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Foods and Beverages from
			 Government Attack Act of 2012.
		2.Funding
			 restrictionNo part of any
			 appropriation contained in any Act may be used for print, radio, television or
			 any other media advertisement, campaign, or form of publicity against the use
			 of a food or beverage that is lawfully marketed under the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.).
		
